          Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     )
 In re:                                                              )   Chapter 11
                                                                     )
 STAGE STORES, INC., et al.,1                                        )   Case No. 20-32564 (DRJ)
                                                                     )
                             Debtors.                                )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket Nos. 24, 78

   RESPONSE OF GALLERIA 2425 OWNER, LLC TO DEBTORS’ EMERGENCY
 MOTION SEEKING ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING
  USE OF CASH COLLATERAL AND AFFORDING ADEQUATE PROTECTION,
       (II) MODIFYING THE AUTOMATIC STAY, (III) SCHEDULING A
          FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

          Galleria 2425 Owner, LLC (“Landlord”), the lessor of Debtors’ headquarters at 2425 West

Loop South, Houston, Texas, hereby files its limited objection to Debtors’ Emergency Motion

Seeking Entry of Interim and Final Orders (I) Authorizing Use of Cash Collateral and Affording

Adequate Protection, (II) Modifying the Automatic Stay, (III) Scheduling a Final Hearing, and

(IV) Granting Related Relief [Docket No. 24] (“Cash Collateral Motion”)2 and, in support thereof,

respectfully states as follows:

                     I.       FACTUAL AND PROCEDURAL BACKGROUND

          1.      Debtor Specialty Retailers, Inc., as tenant, and Landlord, as landlord, are parties to

that certain Office Lease Agreement dated May 27, 2015, as subsequently amended (the “Lease”)

with respect to certain portions of the building located at 2425 West Loop South, Houston, Texas




    1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Stage Stores, Inc. (6900) and Specialty Retailers, Inc. (1900). The Debtors’ service
address is: 2425 West Loop South, Houston, Texas 77027.
    2
          This limited objection is filed pursuant to an extension of time to respond to June 5, 2020 granted by Debtors’
counsel.
         Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 2 of 9




(the “Headquarters Premises”), utilized by Debtors as their corporate headquarters. Monthly rent

and charges under the Lease are currently $477,868.25.

        2.       On or May 10, 2020 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

On May 11, 2020, this Court entered its order authorizing joint administration and procedural

consolidation of these Chapter 11 cases [Docket No. 45]. No trustee or examiner has been

appointed and Debtors continue to operate their businesses and manage their properties as debtors-

in-possession pursuant to Bankruptcy Code §§ 1107 and 1108.3

        3.       On May 10, 2020, as part of its “first day” motions, Debtors filed their Cash

Collateral Motion, seeking use of cash collateral from its Prepetition Lenders4 during these Chapter

11 cases. The Cash Collateral Motion describes certain “Milestones” upon which the use of cash

collateral is conditioned, including the commencement of Store Closing Sales. According to

Debtors, prior to the Petition Date, there was approximately $10.3 million in remaining availability

under the Prepetition Credit Agreement that—along with the anticipated proceeds of the Store

Closing Sales—will be sufficient to fund these Chapter 11 cases. Cash Collateral Motion at ¶¶ 23-

24. Significantly, Debtors are liquidating their assets, not reorganizing as a going concern, and

the Prepetition Lenders are not currently contributing any “new money” to the administration of

these cases.

        4.       On May 11, 2020, this Court entered its Agreed Interim Order (I) Authorizing Use

of Cash Collateral and Affording Adequate Protection, (II) Modifying the Automatic Stay, (III)




    3
     Unless otherwise noted, section (§) references are to the Bankruptcy Code.
    4
        Capitalized terms not otherwise defined shall have the same meaning as set forth in the Cash Collateral
Motion.



                                                      2
         Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 3 of 9




Scheduling a Final Hearing, and (IV) Granting Related Relief [Docket No. 78] (“Interim

Order”).

         5.       As provided in the Cash Collateral Motion and paragraph H of the Interim Order,

the Prepetition Lenders seek “a waiver of the provisions of Section 506(c) of the Bankruptcy Code

and any ‘equities of the case’ claims under Section 552(b) of the Bankruptcy Code.”

                      II. THIS COURT SHOULD NOT APPROVE THE
                    PROPOSED WAIVERS OF 11 U.S.C. §§ 506(c) AND 552(b)

         6.       Section 506(c) allows a debtor to charge the costs of preserving or disposing of a

secured lender’s collateral to the collateral itself. 11 U.S.C. § 506(c). This provision ensures that

the cost of liquidating a secured lender’s collateral is not paid out of unsecured creditors’

recoveries, but is instead borne by the secured creditor. See, e.g., Precision Steel Shearing v.

Fremont Fin. Corp. (In re Visual Indus., Inc.), 57 F.3d 321, 325 (3d Cir. 1995) (“[S]ection 506(c)

is designed to prevent a windfall to the secured creditor”); Kivitz v. CIT Group/Sales Fin., Inc.,

272 B.R. 332, 334 (D. Md. 2000) (stating that “the reason for [section 506(c)] is that unsecured

creditors should not be required to bear the cost of protecting property that is not theirs”); In re

Codesco Inc., 18 B.R. 225, 230 (Bankr. S.D.N.Y. 1982) (“The underlying rationale for charging a

lienholder with the costs and expenses of preserving or disposing of the secured collateral is that

the general estate and unsecured creditors should not be required to bear the cost of protecting

what is not theirs.”).5

         7.       Similarly, the “equities of the case” exception in § 552(b) allows a debtor, creditors’

committee or other party-in-interest to exclude post-petition proceeds from pre-petition collateral



     5
         It is well-settled, however, that administrative claimants do not have an independent right to seek payment
of otherwise unsatisfied claims under § 506(c) from property encumbered by a secured creditor’s lien since the statute
reserves that right to a trustee (or debtor-in-possession in a Chapter 11 case). Hartford Underwriters Ins. Co. v. Union
Planters Bank, N.A., 530 U.S. 1, 6, 120 S. Ct. 1942, 1947 (2000).



                                                           3
         Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 4 of 9




on equitable grounds, including to avoid having unencumbered assets fund the cost of a secured

lender’s foreclosure or other disposition of assets. 11 U.S.C. § 552(b). This statutory provision

“is intended to prevent secured creditors from receiving windfalls and to allow bankruptcy courts

broad discretion in balancing the interests of secured creditors against the general policy of the

Bankruptcy Code ….” In re Cafeteria Operators, L.P., 299 B.R. 400, 409-410 (Bankr. N.D. Tex.

2003).

         8.    Debtors failed to pay May 2020 rent and charges in full under the Lease for the

Headquarters Premises. Nevertheless, Debtors have unquestionably used, occupied, and enjoyed

the benefit of the Headquarters Premises consistently through and after the commencement of

these cases in support of the filing of these Chapter 11 cases and the management and operation

of Debtors’ businesses. Throughout this period, and despite Debtors’ failure to timely pay rent,

Landlord has continued to provide services to Debtors after the Petition Date, including utilities,

cleaning, security, maintenance and repairs, and insurance.

         9.    Although the Fifth Circuit has not yet weighed in, bankruptcy courts in both the

Northern and Southern District of Texas have endorsed the so-called “billing date” theory with

respect to rent for the “stub” period from the Petition Date to the end of the first month of the case

(in this case, May 10-31). See, e.g., In re Imperial Beverage Grp., LLC, 457 B.R. 490, 501 (Bankr.

N.D. Tex. 2011); In re Appletree Markets, Inc., 139 B.R. 417, 420 (Bankr. S.D. Tex. 1992); see

also In re Simbaki, Ltd., Case No. 13-36878, 2015 WL 97167, at *6 (Bankr. S.D. Tex. Apr. 6,

2015) (Isgur, J.) (adopting the billing date theory). Under the billing date theory, May rent and

charges under the Lease are considered due prior to the Petition Date on May 1, and are therefore

not captured within Debtors’ obligation to “timely perform” rent and other Lease obligations under

under § 365(d)(3). Instead, Landlord is left with a substantial administrative expense claim for




                                                  4
         Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 5 of 9




stub rent under § 503(b)(1)(A) for Debtors’ use and occupancy of the Headquarters Premises

during the stub rent period (May 10-31) as an actual, necessary cost of preserving Debtors’ estates.

See In re Imperial Beverage Grp., LLC, 457 B.R. at 501-02.

         10.      At this point, there should be little doubt that these Chapter 11 cases are now being

run for primary benefit of Debtors’ Prepetition Lenders. The Prepetition Lenders benefit from the

continued operation of Debtors’ business through the Store Closing Sales (i.e., the liquidation of

their Collateral) to satisfy their secured claims. The postpetition operations, which continue to be

based out of the Headquarters Premises even as many of Debtors’ retail stores remain closed, are

an integral part of that effort. As a result, the Lenders must accept the costs and risks associated

with those benefits, including payment of necessary administrative expenses incurred by Debtors

in this Chapter 11 case, including the satisfaction of administrative priority claims for “stub rent.”

See, e.g., In re Scopetta-Senra P’ship III, 129 B.R. 700, 701 (Bankr. S.D. Fla. 1991) (landlord that

leased auto dealership premises to debtor, without payment of administrative rent, provided benefit

to secured creditors through the continued use of the premises to sell the vehicles to enable

repayment to the secured creditors); In re So Good South Potato Chip Co., 116 B.R. 144, 146

(Bankr. E.D. Mo. 1990) (where the trustee declined to pursue a Section 506(c) surcharge claim,

the failure of secured creditor to pay for storage of collateral at premises leased by debtor would

otherwise “result in a windfall benefit to the secured creditor to the detriment of a third party.”);

In re Isaac Cohen Clothing Corp., 39 B.R. 199, 201 (Bankr. S.D.N.Y. 1984) (granting surcharge

because lender “clearly benefited from the property being stored on the [landlord’s] premises”).6

It has been observed that bankruptcy courts “should not ignore the basic injustice of an agreement


    6
         In denying a Section 506(c) waiver in In re Sports Authority Holdings, Inc., Case No. 16-10527 (MFW)
(Bankr. D. Del.), Judge Walrath observed that where a Chapter 11 case is being run for the “benefit of the lenders,”
then “the lenders are going to have to pay the cost of that. And that includes all administrative. It includes the rent.”
April 26, 2016 hearing transcript [Docket No. 1463] at 194:10 to 195:16.



                                                           5
        Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 6 of 9




in which a debtor, acting out of desperation, has compromised the rights of unsecured creditors.”

In re FCX, Inc., 54 B.R. 833, 838 (Bankr. E.D.N.C. 1985); accord, In re Defender Drug Stores,

Inc., 145 B.R. 312, 317 (9th Cir. BAP 1992) (recognizing that debtors-in-possession “generally

enjoy little negotiating power” with secured lenders, “particularly where the lender has a

prepetition lien on cash collateral.”).

        11.     At a minimum, under these circumstances Landlord is entitled to adequate

protection under § 363(e) with respect to the payment of postpetition occupancy costs. The

purpose of adequate protection “is to [e]nsure that the creditor receives the value for which [he]

bargained prebankruptcy.” MBank Dallas, N.A. v. O’Connor (In re O’Connor), 808 F.2d 1393,

1396 (10th Cir. 1987). It is well-settled that real property lessors are entitled to seek adequate

protection. See, e.g., Memphis-Shelby County Airport Authority v. Braniff Airways, Inc. (In re

Braniff Airways, Inc.), 783 F.2d 1283, 1286-87 (5th Cir. 1986) (recognizing landlord’s right to

adequate protection); In re P.J. Clarke’s Restaurant Corp., 265 B.R. 392, 404 (Bankr. S.D.N.Y.

2001) (noting that a “landlord’s right to adequate protection seems to follow clearly from the

language of § 363(e)…”); In re Ernst Home Center, Inc., 209 B.R. 955, 965-66 (Bankr. W.D.

Wash. 1997); In re MS Freight Dist., Inc., 172 B.R. 976, 980 n.4 (Bankr. W.D. Wash. 1994)

(“Section 363(e) by its express terms authorizes an entity whose property is to be leased by the

debtor to seek adequate protection.”); In re RB Furniture, Inc., 141 B.R. 706, 713 (Bankr. C.D.

Cal. 1992) (adequate protection under § 363(e) may even be broader that the rights provided

lessors under § 365(d)(3) given that it “is a fluid concept that reflects all the circumstances

surrounding a debtor’s use of property.”).

        12.     As it currently stands, however, Landlord has no such protection—adequate or

otherwise. The Budget attached to the Interim Cash Collateral Order neither makes provision nor




                                                6
        Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 7 of 9




reserves for payment of stub rent. Debtors’ recently-filed Disclosure Statement for the Joint

Chapter 11 Plan of Stage Stores, Inc. and Specialty Retailers, Inc. (the “Disclosure Statement”)

projects the recovery for allowed general unsecured claims to be “less than 1%,” see Disclosure

Statement at III.D., leaving little margin for error with respect to the satisfaction of administrative

expenses. Indeed, the Disclosure Statement candidly states “[i]t is likely there will not be

sufficient Distributable Cash to satisfy all administrative and priority claims in full upon the

Effective Date.” Disclosure Statement at XI(C), at p. 44 (“Feasibility”) (emphasis added).

       13.     As adequate protection, provision for the payment of stub rent is preferred. Barring

that, the mere assurance of an allowed administrative expense for accruing postpetition rents is de

facto inadequate. 11 U.S.C. § 361(3) In re Attorneys Office Management, Inc., 29 B.R. 96, 99

(Bankr. C.D. Cal. 1983) (“In §361(3) it is made clear that an administrative claim under

§ 503(b)(1) in itself will not constitute adequate protection.”). In the absence of such a clear

commitment to administrative solvency, the only meaningful alternative form of adequate

protection is to preserve the Debtors’ ability to surcharge its lenders for the cost of disposing of its

lenders’ collateral (including postpetition occupancy costs for the Headquarters Premises).

Debtors should not be allowed to waive their statutory ability to compel their Prepetition Lenders

to “pay to play” in these Chapter 11 cases. Any final order approving the Cash Collateral Motion

must therefore not waive Debtors’ rights under §§ 506(c) and 552(b). See Interim Order ¶ H.

                              III.    RESERVATION OF RIGHTS

       14.     Landlord reserves its rights to further object to the relief sought by the Cash

Collateral Motion based upon any new information provided by Debtors or the Prepetition Lenders

or upon any different relief requested by Debtors.




                                                   7
        Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 8 of 9




                                          IV.    JOINDER

       15.     To the extent not inconsistent with the foregoing, Landlord joins in the objections

to the Cash Collateral Motion and entry of a final order thereon filed by Debtors’ other landlords.

                                     V.         CONCLUSION

       16.     For the foregoing reasons, Debtors should not be permitted to waive their statutory

rights and remedies under §§ 506(c) and 552(b) to the detriment of Landlord. Approval of any

final order approving the Cash Collateral Motion in these cases should therefore be conditioned

upon the preservation of all such rights under §§ 506(c) and 552(b).

Dated: June 5, 2020                             Respectfully submitted,

                                                REED SMITH LLP

                                                By: /s/ Michael P. Cooley
                                                Keith M. Aurzada (SBN 24009880)
                                                Michael P. Cooley (SBN 24034388)
                                                REED SMITH LLP
                                                2850 N. Harwood, Suite 1500
                                                Dallas, Texas 75201
                                                T: 469.680.4200
                                                F: 469.680.4299
                                                kaurzada@reedsmith.com
                                                mpcooley@reedsmith.com

                                                and

 BALLARD SPAHR LLP                                     ALLEN MATKINS LECK GAMBLE
 Leslie C. Heilman (admitted pro hac vice)             MALLORY & NATSIS LLP
 Laurel D. Roglen (admitted pro hac vice)              Ivan M. Gold (admitted pro hac vice)
 919 N. Market Street, 11th Floor                      3 Embarcadero Center, 12th Floor
 Wilmington, DE 19801                                  San Francisco, CA 94111-4074
 T: 302.252.4465                                       T: 415.837.1515
 F: 302.252.4466                                       F: 415.837-1516
 heilmanl@ballardspahr.com                             igold@allenmatkins.com
 roglenl@ballardspahr.com
                                                       Counsel for Galleria 2425 Owner, LLC




                                                   8
       Case 20-32564 Document 396 Filed in TXSB on 06/05/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

        The undersigned certifies that, on June 5, 2020, a true and correct copy of the foregoing
document was served via the Electronic Case Filing system upon all parties registered to receive
electronic notices in these cases.

                                                   /s/ Michael P. Cooley
                                                Michael P. Cooley




                                               9
